DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/20/2022 has been entered. Claims 1 and 11 were amended. Claims 1-20 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Unfortunately, applicant’s amendments to the claims still appeared obvious in view of the prior art of record. Examiner contacted Applicant’s representative on 7/6/2022 to advise of the remaining obviousness issues and discussed potential amendments to facilitate patent prosecution. On 7/7/2022 Applicant’s representative provided Examiner with new amendments to be added as an Examiner’s Amendment. Applicant’s amendments have overcome any remaining objection and rejection set forth in previous office actions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.	(Currently Amended) A damper assembly comprising:
a housing defining at least one or more cavities;
a piston in operable communication with the housing; and
a rod end operatively coupled to the piston, the rod end comprising at least two elastomeric core cartridges separated by a void;
wherein the at least two elastomeric core cartridges are pressed within the rod end such that the at least two elastomeric core cartridges are symmetrically arranged within the rod end, and wherein a first end of each of the at least two elastomeric core cartridges is tapered and abuts a central bushing and a second end of each of the at least two elastomeric core cartridges is wider than the first end and abuts an inner surface of the rod end, the at least two elastomeric core cartridges being positioned to cause at least one of reduction, prevention, or removal of an angular stiffness about an axis of the rod end.

5. (Currently Amended) The damper assembly of claim 3, wherein the first end of each of the at least two elastomeric core cartridges and a first end of each of the another at least two elastomeric core cartridges is tapered [[shape]] in a first plane, while maintaining a substantially uniform thickness in a second plane.
7. (Currently Amended) The damper assembly of claim 1, wherein the bushing separates the at least two elastomeric core cartridges within a rod end housing, such that the first end of the at least two elastomeric core cartridges is adjacent to the bushing and the second end of the at least two elastomeric core cartridges is adjacent to the rod end housing.

8. (Currently Amended) The damper assembly of claim 1, further comprising another rod end operatively coupled to the housing, the another rod end comprising another at least two elastomeric core cartridges, wherein a second bushing separates the another at least two elastomeric core cartridges within a rod end housing, such that a tapered end of the another at least two elastomeric core cartridges is adjacent to the second bushing and an opposite end of the another at least two elastomeric core cartridges is adjacent to the rod end housing.
11. (Currently Amended) A rotary wing aircraft comprising:
a fuselage;
a propulsion system attached to the fuselage;
a plurality of blade assemblies; and
a rotor hub driven by the propulsion system to rotate the blade assemblies and having a damper assembly coupled to each of the plurality of blade assemblies, wherein the damper assembly comprises:
a housing defining at least one or more cavities;
a piston in operable communication with the housing; and
a rod end operatively coupled to the piston, the rod end comprising at least two elastomeric core cartridges separated by a void;
wherein the at least two elastomeric core cartridges are pressed within the rod end such that the at least two elastomeric core cartridges are symmetrically arranged within the rod end, and wherein a first end of each of the at least two elastomeric core cartridges is tapered and abuts a central bushing and a second end of each of the at least two elastomeric core cartridges is wider than the first end and abuts an inner surface of the rod end, the at least two elastomeric core cartridges being positioned to cause at least one of reduction, prevention, or removal of an angular stiffness about an axis of the rod end.
14. (Currently Amended) The rotary wing aircraft of claim 11, wherein the rod end comprises a rod end housing, the at least two elastomeric core cartridges opposing one another in the rod end housing.
15. (Currently Amended) The rotary wing aircraft of claim 11, further comprising another rod end operatively coupled to the housing, the another rod end comprising another at least two elastomeric core cartridges, wherein the another rod end comprises a rod end housing, the another at least two elastomeric core cartridges opposing one another in the rod end housing.
16. (Currently Amended) The rotary wing aircraft of claim 15, wherein each of the at least two elastomeric core cartridges and the another at least two elastomeric core cartridges comprises elastomeric material.
17. (Currently Amended) The rotary wing aircraft of claim 15, wherein the first end of each of the at least two elastomeric core cartridges and a first end of each of the another at least two elastomeric core cartridges is tapered [[shape]] in a first plane, while maintaining a substantially uniform thickness in a second plane.
19. (Currently Amended) The rotary wing aircraft of claim 11, wherein the bushing separates the at least two elastomeric core cartridges within a rod end housing, such that the first end of the at least two cartridges is adjacent to the bushing and the second end of the at least two cartridges is adjacent to the rod end housing.
20. (Currently Amended) The rotary wing aircraft of claim 11, further comprising another rod end operatively coupled to the housing, the another rod end comprising another at least two elastomeric core cartridges, wherein a second bushing separates the another at least two elastomeric core cartridges within a rod end housing, such that a tapered end of the another at least two elastomeric core cartridges is adjacent to the second bushing and an opposite end of the another at least two elastomeric core cartridges is adjacent to the rod end housing.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record failed to show either alone or in combination a (Currently Amended) A damper assembly comprising: a housing defining at least one or more cavities; a piston in operable communication with the housing; and a rod end operatively coupled to the piston, the rod end comprising at least two elastomeric core cartridges separated by a void; wherein the at least two elastomeric core cartridges are pressed within the rod end such that the at least two elastomeric core cartridges are symmetrically arranged within the rod end, and wherein a first end of each of the at least two elastomeric core cartridges is tapered and abuts a central bushing and a second end of each of the at least two elastomeric core cartridges is wider than the first end and abuts an inner surface of the rod end, the at least two elastomeric core cartridges being positioned to cause at least one of reduction, prevention, or removal of an angular stiffness about an axis of the rod end. The prior art of record also failed to disclose a rotary wing aircraft comprising: a fuselage; a propulsion system attached to the fuselage; a plurality of blade assemblies; and a rotor hub driven by the propulsion system to rotate the blade assemblies and having a damper assembly coupled to each of the plurality of blade assemblies, wherein the damper assembly comprises: a housing defining at least one or more cavities; a piston in operable communication with the housing; and a rod end operatively coupled to the piston, the rod end comprising at least two elastomeric core cartridges separated by a void; wherein the at least two elastomeric core cartridges are pressed within the rod end such that the at least two elastomeric core cartridges are symmetrically arranged within the rod end, and wherein a first end of each of the at least two elastomeric core cartridges is tapered and abuts a central bushing and a second end of each of the at least two elastomeric core cartridges is wider than the first end and abuts an inner surface of the rod end, the at least two elastomeric core cartridges being positioned to cause at least one of reduction, prevention, or removal of an angular stiffness about an axis of the rod end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644